Filed Pursuant to Rule424(b)(3) Registration No.333-150612 MOODY NATIONAL REIT I, INC. SUPPLEMENT NO. 7 DATED AUGUST 18, 2011 TO THE PROSPECTUS DATED APRIL 25, 2011 This document supplements, and should be read in conjunction with, our prospectus dated April 25, 2011 relating to our offering of up to $1,100,000,000 in shares of our common stock, as supplemented by Supplement No. 6, dated August 10, 2011.Terms used and not otherwise defined in this Supplement No. 7 have the same meanings as set forth in our prospectus. The purpose of this Supplement No. 7 is to disclose: · the status of our public offering; and · our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011, filed with the Securities and Exchange Commission on August 15, 2011. Status of Our Public Offering We commenced our initial public offering of up to $1,100,000,000 in shares of our common stock on April 15, 2009. We are offering $1,000,000,000 in shares of our common stock in our primary offering and $100,000,000 in shares of our common stock pursuant to our distribution reinvestment plan. As of August 17, 2011, we had accepted investors’ subscriptions for and issued 393,520 shares of our common stock in our public offering, including 13,179 shares of our common stock issued pursuant to our distribution reinvestment plan, resulting in gross offering proceeds of $3,803,405. We will sell shares of our common stock in our initial public offering until the earlier of the date on which the maximum amount has been sold or April 15, 2012. Quarterly Report for the Quarter Ended June 30, 2011 On August 15, 2011, we filed with the Securities and Exchange Commission our Quarterly Report on Form 10-Q for the quarter ended June 30, 2011, a copy of which is attached to this Supplement as Exhibit A (without exhibits). EXHIBIT A \ UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-150612 MOODY NATIONAL REIT I, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 26-1812865 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 6363 Woodway Drive, Suite 110 Houston, Texas (Address of Principal Executive Offices) (Zip Code) (713) 977-7500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of August 11, 2011, there were 426,773shares of the Registrant’s common stock issued and outstanding. MOODY NATIONAL REIT I, INC. FORM 10-Q June 30, 2011 INDEX PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 2 Condensed Consolidated Balance Sheets as of June 30, 2011 (unaudited) and December 31, 2010 2 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010 (unaudited) 3 Condensed Consolidated Statements of Equity for the six months ended June 30, 2011 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 41 PART II OTHER INFORMATION 42 Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. [Removed and Reserved] 42 Item 5. Other Information 42 Item 6. Exhibits 43 1 Index PART I — FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS. MOODY NATIONAL REIT I, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, 2010 (Unaudited) ASSETS Investment in hotel properties, net $ $ Cash Restricted cash Accounts receivable, net of allowance of $5,000 and $3,000, respectively Note receivable ¾ Prepaid expenses and other assets Deferred loan costs, net of accumulated amortization of $30,315 and $16,112, respectively Total Assets $ $ LIABILITIES AND EQUITY Liabilities: Notes payable $ $ Accounts payable and accrued expenses Due to related parties Dividends payable Deferred income tax liability Total Liabilities Special Partnership Units¾ 100 Special Units of the Operating Partnership Equity: Stockholders’ equity: Common stock, $0.01 par value per share; 400,000,000 shares authorized, 407,158 and 350,049 issued and outstanding at June 30, 2011 and December 31, 2010, respectively Preferred stock, $0.01 par value per share; 50,000,000 shares authorized, no shares issued and outstanding ¾ ¾ Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Noncontrolling interest- 100 common units of the Operating Partnership Noncontrolling interest in consolidated joint ventures Total Equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 2 Index MOODY NATIONAL REIT I, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six months ended June 30, Revenue Room revenue $ Other hotel revenue Total hotel revenue Interest income from note receivable ¾ ¾ Total revenue Expenses Hotel operating expenses Property taxes, insurance and other Depreciation Property acquisition ¾ ¾ Organization ¾ ¾ Corporate general and administrative Total expenses Operating Income (Loss) ) ) Interest expense and amortization of deferred loan costs Income (loss) before income taxes ) ) Income tax expense (benefit) Current Deferred ) ¾ ) ¾ Total Income Tax Expense Net Income (Loss) (Income) loss attributable to noncontrolling interest from consolidated joint ventures ) ) (Income) loss attributable to noncontrolling interest in common operating partnership units ) ) Net income (loss) attributable to common stockholders $ $ ) $ ) $ ) Net income (loss) per common share, basic and diluted $ $ ) $ ) $ ) Dividends declared per common share $ Weighted average shares outstanding See accompanying notes to condensed consolidated financial statements 3 Index MOODY NATIONAL REIT I, INC. CONDENSED CONSOLIDATED STATEMENTS OF EQUITY Six months ended June 30, 2011 (Unaudited) Common Stock Preferred Stock Noncontrolling Interest in Operating Partnership Number of Shares Par Value Number of Shares Par Value Additional Paid-In Capital Accumulated Deficit Number of Units Value Noncontrolling Interest in Joint Ventures Total Equity Balance at January 1, 2011 $ ¾ $
